DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1, 4-6, 8-9, 12-18, 23- and 35) as well as the species of an antibody with SEQ ID Nos. 1-3 and 5-7 as HCDR1-3 and LCDR1-3 respectively (claim aCD38-b-329) with a VH of SEQ ID NO. 4 and a VL of SEQ ID NO. 8; as well as a therapeutic agent as conjugate type, in the reply filed on 02/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 19-22, 28, and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.

Claim Status
Claims 2-3, 7, 10-11, 24-27, and 29 are canceled.
Claims 6, 19-22, 28, and 30-34 are withdrawn.
Claims 1, 4-5, 8-9, 12-18, 23, and 35 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed provisional applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Even assuming the disclosures of these priority documents were identical to the instant disclosure, they would fail the enablement and written description requirements for the same reasons as set forth for the instant disclosure below.  This leaves the chain of priority broken and the U.S. effective filing date of the claims under examination above must be set at 06/08/2018.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 03/11/2020 and 05/06/2022 are being considered by the examiner.

Specification
The use of the terms TWEEN (Pg. 51) and MAB SELECT (Pg. 52), which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8-9, 12-18, 23, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which all other claims depend, recites CDR sequences and then in parenthetical phrases a sequence identifier.  It is not clear if this is to be the only sequence of that recited CDR or if it is merely an example of what the CDR could be.  The presence of multiple interpretations renders the claims indefinite.
Similarly, claim 1 recites HCDR1-3 and LCDR1-3 without clearly setting forth their sequences, only referring to an antibody clone aCD38-b-329.  However, there are many ways to determine CDR sequence, including Chothia, Kabat, and IMGT.  Therefore, without setting forth the CDR sequences, there are multiple structural interpretations of the claim language HCDR1-3 and LCDR1-3.  The presence of multiple interpretations renders the claims indefinite.  All dependent claims that recite percent identity to variable regions must be indefinite as well since it is not clear which CDR sequences must be present in all variants, owed to multiple interpretations thereof above.
All claims are further rendered indefinite since claim 1 recites antibody, which clearly encompasses polyclonal antibodies, owed to (107) of the specification as well as the further limitation in claim 13 that the antibody should be monoclonal.  Thus, all claims have embodiments of polyclonal antibodies.  However, when one considers the claim language in the context of a polyclonal antibody, multiple structural interpretations arise.  All six CDRs could be on one antibody molecule of the polyclonal.  However, each could be separated onto different antibody molecules or the HCDRs could be on one molecule and the LCDRs on another, since polyclonal antibodies contain antibody molecules with differing CDR sets.  The presence of multiple and very different structural interpretations renders all claims indefinite.  It is suggested that claim 1 be amended to recite a monoclonal antibody comprising…
All claims above are further indefinite owed to the definition of antibody in the specification at page 29.  There, an antibody is said to being an antigen such as CD38 and human CD38 in particular.  Such language is necessarily incorporated into the claim owed to the definition.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  They could be part of the claim or merely examples.  The presence of multiple interpretations as to what the antibodies claimed must bind renders the claims indefinite.  It is suggested that claim 1 be amended to recite that the antibody and antigen-binding fragment thereof bind human CD38.  
Claims 4-5 are further indefinite owed to cumbersome nomenclature.  They recite 95% identity to aCD38-b-329-HCDR123 or …LCDR123.  Yet, it appears Applicant means to refer to an entire variable region.  Therefore, it is not clear if the percent identity is to the set of three CDRs only or to the entire variable region recited.  For this examination, the latter is assumed.  If Applicant means to refer to the CDR set, then it is confusing since only one sequence is required to be used to determine identity in the claims.  Thus, it is not clear which of the three CDRs is to be used.  It is also not clear if the entire sequence identifier is to be used when referring to the variable region or just any aCD38-b-329 sequence therein.  Thus, one could interpret the claims to use the full length or only a part of each sequence identifier.   It is suggested that Applicant deletes aCD38-b-329 from all claims.
Claim 23 is further indefinite since it is not clear if pharmaceutically acceptable refers to both the excipient and the carrier or only the carrier.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites an affinity matured variant of the antibody of claim 1.  However, such a variant can have CDR mutations.  Thus, claim 12 need not contain all the limitations of the claim on which it depends and so is rejected here.
Claim 13 recites aptamer as something the antibody of claim 1 can be. However, such molecules are nucleic acid-based.  See page 32 of the specification.  Thus, this claimed embodiment will not and cannot contain CDRs of claim 1 and so the claim need not contain all limitations of the claim on which it depends.  
Claims 17-18 only recite inherent functions of the antibody of claim 1 and so do not further limit the claim on which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim above is drawn to a genus of antibodies defined as an affinity matured variant of the antibody of claim 1.  Thus, the genus is defined by the function of having greater affinity that the antibodies of claim 1, but not requiring said antibody genus have any particular structure.  Thus, the CDR set can be of any structure, so long as the target antigen is more tightly bound thereby.  When one goes to the instant specification to identify a representative number of species to define the claimed genus with respect to antibodies with six CDRs, they find no species. Only antibodies comprising one of the three sets of CDRs of claim 1 could serve as the basis for the maturation but no matured variants thereof are taught while simultaneously being verified as affinity matured.  The specification teaches DG or NG motif removal (Pg. 13).  However, mutation of CDRs is well known to cause loss of antigen binding, not a gain in affinity.  See Rudikoff below.  Since sets of CDRs for affinity matured variants are not taught by Applicant, it is clear that Applicant does not possess the genus recited in the claim.   Even if the prior art is aware of additional antibodies, the totality of known antibodies would not be representative of each entire genus for the reasons discussed below.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any other antibodies that bind human CD38, based on the parent antibodies of claim 1, other than species provided by Applicant.  Therefore, since no structure of affinity matured species are taught, the claims encompassing the same clearly fail the written description requirement.  Even though motif modified variants are mentioned as stated above, there is no evidence any are affinity matured.  Even if they are, it is clear then that Applicant only possesses the variants they made and tested.  The claim, reading on more, would still fail the description requirement.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since the genus recited in the instant claim is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since no species of antibody with affinity matured CDR set based on the elected species of claim 1 has been both taught and tested, verifying its enhanced binding, the instant claim above clearly fails the written description requirement.  A representative number of species has not been taught to describe the genus.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus.  There is unlikely to be any CDR structure shared by the entire genus, for example.   Also, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, while applicant has described no species within the genus recited, and the art may provide more, each genus is very large and would encompass antibody structures (CDR sets) that cannot be visualized from the prior art or instant disclosure.  One of skill in this art cannot determine the antibody structures encompassed by the claimed genus only defined by function.  Any future antibody structure may or may not be encompassed, and if it is, it would not have been represented in Applicant’s disclosed species.  Thus, any described species cannot be considered representative of the recited genus of antibodies.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claim is rejected here.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 5 recites the antibody of claim 1 having at least 95% sequence identity to SEQ ID NO. 16 or 17.  These genera were not taught in the original disclosure, either in the specification or original claims.  Thus, claim 5 contains new matter.  Even if the specification would have rendered such obvious, this is not the same as disclosure as it does not rise to the level of contemplation and teaching thereof.  
The claim is therefore rejected here.

Claims 1, 4-5, 8-9, 12-18, 23, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for human antibody molecules comprising six parental CDRs that bind human CD38, does not reasonably provide enablement for similar molecules that are humanized, murine, or lagomorphic or any antibody molecule with fewer than six parental CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to an antibody or antigen binding fragment thereof comprising, in one embodiment, the CDRs of aCD38-b-329 exemplified by SEQ ID NOs. 1-3 and 5-7. Said antibody can be polyclonal as discussed supra.
The nature of the invention is an antibody that binds human CD38.  
The level of skill of one skilled in this art is high.
The specification teaches that the antibodies of the instant claims above can be polyclonal (107) and this is shown by claim 13 as well which further limits claim 1 to a monoclonal antibody.  Yet, as discussed in the indefiniteness rejection, this can be interpreted as a polyclonal antibody comprising the six CDRs are up to six different antibody molecules.  Thus, each of the molecules is defined by only a single CDR, which qualifies as an antigen binding fragment as Applicant teaches at 109.  Yet, molecules of a single CDR or defined by a single CDR are not enabled antibodies as it takes all parental CDRs to bind antigen as discussed below. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies/fragments thereof of the polyclonal embodiment as broadly as is claimed.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to practice the method for producing functional antibodies comprising fewer than all six CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.
It is further noted in claim 14 that the antibody of claim 1 is labeled as multiple species.  However, the CDRs in claim 1 are human.  See page 48 of the specification.  Therefore, only human antibodies can be made with them and used to treat human patients.  The CDRs of claim 1 ensure that the antibody can never be murine, lagomorphic, or of a non-human species.  Thus, the antibody cannot be humanized or chimeric since these require non-human CDRs.  Therefore, claim 14 is logically not enabled to its full scope.  


Claim Rejections - Improper Markush Grouping
Claims 1, 4-5, 8-9, 12-18, 23, and 35 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, all claims above recite a Markush group of antibodies defined by CDR sets.  Yet, the entire CDR set is the substantial structural feature that imparts antigen binding and thus antibody function.  Therefore, this set must be shared among the group of human CD38 binding antibodies.  However, not all antibodies share the same six CDRs and thus the Markush group is improper.  Thus, the claims are rejected here. There is no common structural feature to all these antibodies that correlates with their function.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642